MEMORANDUM **
Calvin Treadwell appeals from the district court’s final judgment in favor of his former employer IPC International Corp. (“IPC”) and IPC employees Marybeth Bartlett and Michael Wilson. Treadwell’s diversity action alleged various violations of the California Fair Employment and Housing Act. Cal. Gov’t Code §§ 12900 et seq. The final judgment incorporates a pretrial order dismissing Treadwell’s hostile work environment claim based on sexual harassment of female co-workers against Wilson, an order granting partial *596summary judgment in favor of IPC on Treadwell’s wrongful termination claim against IPC, as well as a verdict rendered after a bench trial in favor of IPC on Treadwell’s hostile work environment claim based on Bartlett’s racially charged comments. We affirm.
The district court did not err in dismissing Treadwell’s claim against Wilson because Treadwell lacked standing to bring that claim. Likewise, the district court did not err in granting summary judgment in favor of IPC on Treadwell’s wrongful termination claim. Treadwell has not presented the substantial and specific evidence required to demonstrate that IPC’s reasons for terminating his employment were pretext to mask an illegal motive. See Aragon v. Republic Silver State Disposal, Inc., 292 F.3d 654, 661-64 (9th Cir.2002). Finally, on the one issue that survived IPC’s motion for summary judgment, there is no basis for overturning the district court’s finding, after a bench trial, that Treadwell had not been subjected to harassing conduct so severe or pervasive that it made his work environment hostile or abusive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.